Title: From James Madison to Edmund Randolph, 17 June 1783
From: Madison, James
To: Randolph, Edmund


My dear friend,
Philada. 17 June 1783.
Your favor of the 4th., the second from Williamsburg, was rcd. yesterday. I have recd. nothing from Mr. Hay during your absence from Richmond, but the omission has been supplied by Mr. Ambler whose letter by yesterday’s mail inclosed the Journals from the beginning. perhaps this supply was known to Mr. H.
The definitive Treaty is not yet on this side the wat[e]r; nor do we yet hear what stage it is in on the other side. Mr. Dana informs us in a letter of the 17 Feby. that in consequence of proper encouragement he had finally announced himself at the Court of Petersbg. but does not gratify us with a single circumstance that ensued. The gazette of this morning inclosed contains the latest intelligence from the British Parliamt. which I have seen.
The measure of furloughing the troops enlisted for the war has been carried into effect with the main army, and will save a great expence to the public. The prospect which it presented to the officers who were to retire from their subsistance with out receivg. the means of subsistance [elsewhere] produced a very pathetic representation to the Commander in chief. His answer by rectifying some errors on which it dwelt, and explicitly giving it as his opinion that Congress had now done every thing wch. could be expected from them towards fulfilling the engagements of their Country, had the effect to which it was entitled. The troops in the barracks at this place, emboldened by the arrival of a furloughed Regt. returning to Maryland, Sent in a very mutinous remonstrance to Congress, signed by the non-commissioned officers in behalf of the whole. It painted the hardships which they had suffered in the defence of their country & the duty of their Country to reward them, demanding a satisfactory answer the afternoon on which it was sent in, with a threat of otherwise taking such measures as would right themselves. The prudent & soothing measures taken by the Secy. at war & Gl. Sinclair have I believe obviated the embarrassment.
Another embarrassment, and that not a small one will soon be laid before them by a Committee. Genl. Washington, the Secy. at war and all the professional men who have been consulted, report, that at least 3 or 4 Regts. will be essential as a peace establishmt. for the U States, & that this establishmt. ought to be a Continental one. West point, the fronteir forts to the Westward, and a few garrisons on the Sea Shore, are conceived by them to be indispensable. Some Naval force is deemed at least equally so, with a few docks & protections for them. on looking into the articles of Confederation, the military power of Congress in time of peace, appears to be at least subject to be called in question. If Congress put a construction on them favorable to their own power, or even if they ask the States to sanction the exercise of the power, the present paroxism of jealousy may not only disappoint them, but may exert itself with more fatal effect on the Revenue propositions. On the other side to renounce such a construction, and refer the establishment to the separate & internal provision of the States will not only render the plan of defence either defective in a general view or oppressive to particular states, but may hereafter when the tide of prejudice may be flowing in a contrary direction, expose them to the reproach of unnecessarily t[hrowing] [a]way a power necessary for the good of the Union, and leaving the whole at the mercy of a single State. The only expedie[nt] for this dilemma seems to be delay; but even that is pregnant with difficulties equally great; since on the arrival of the definitive Treaty Congs must in pursuance of such a neutral plan suffer the whole military establishmt. to be dissolved, every garrisoned-post to be evacuated, and every strong hold to be dismantled; Their remaining ships of war too must be sold, and no preparatory steps taken for future emergencies on that side.
I am exceedingly pleased to find Mr. Jeffersons’ name at the head of the new Delegation. I hope it has been placed there with his knowledge and acquiescence.
The order of the day for electing a Secy. of F. Affairs was called for on Teusday last, but no nominations having been then made, the business was put off till the present day. The nominations since made are Mr. A. Lee by Mr. Bland—Mr. Jonathan Trumbell Jnr. by Mr. Higgenson—Col: Tilghman by Mr. Ghorum—Mr. George Clymer by Mr. Montgomery. Genl. Schyler has remained on the list since the fall, but was withdrawn by the Delegates of N. Jersey at the instance of Mr Hamilton. Mr. Jefferson was nominated by Mr. Ghorum, but withdrawn also on intimation that he would not undertake the service.
If Mr. Jones sd. have quitted Richmond forward if you please his letter. It is addressed to you in his absence. It contains little which is omitted in this, but you may open it. If he sd. not be gone you will let him see this, as it is somewhat fuller than his.
